395 Mich. 359 (1975)
235 N.W.2d 357
HARRINGTON
v.
VELAT
Docket No. 57171.
Supreme Court of Michigan.
Decided November 25, 1975.
Lawrence W. Rattner for plaintiff.
MEMORANDUM OPINION The jury returned an inconsistent verdict in an action against police officers and the City of Detroit alleging assault and battery, false imprisonment and violation of civil rights arising out of plaintiff's arrest.
The jury found the officers not guilty but awarded plaintiff-husband $2,000 for physical injuries *360 against the City of Detroit. Since the city's liability was derivative, the verdict was inconsistent. The trial court denied plaintiffs' motion for new trial and "corrected" the jury's verdict to read no cause of action against the City of Detroit. The Court of Appeals in a memorandum opinion affirmed.
This Court, pursuant to GCR 1963, 853.2(4), reverses the judgment of the Court of Appeals and remands this matter to the circuit court for a new trial.
The trial judge in a civil case can correct a verdict which is defective or erroneous as to a mere matter of form not affecting the merits or rights of the parties so as to give effect to what the jury unmistakably found. 76 Am Jur 2d, Trial, § 1208.
However, the general rule is that where a verdict in a civil case is inconsistent and contradictory, it will be set aside and a new trial granted.
"Ordinarily, a verdict may and should be set aside and a new trial granted where it is self-contradictory, inconsistent, or incongruous, and such relief should, as a rule, be granted where more than one verdict are [sic] returned in the same action and they are inconsistent and irreconcilable." 66 CJS, New Trial, § 66, pp 197-198.
Accord, Bias v Ausbury, 369 Mich. 378; 120 NW2d 233 (1963); 58 Am Jur 2d, New Trial, § 129, pp 335-336. See Bartholomew v Walsh, 191 Mich. 252, 261-262; 157 N.W. 575 (1916).
T.G. KAVANAGH, C.J., and WILLIAMS, LEVIN, M.S. COLEMAN, J.W. FITZGERALD, and LINDEMER, JJ., concurred.